EXHIBIT A to the KINETICS MUTUAL FUNDS, INC. MULTIPLE CLASS PLAN Fund Name Advisor Classes The Internet Fund No Load A B C Institutional The Global Fund No Load A B C Institutional The Paradigm Fund No Load A B C Institutional The Medical Fund No Load A B C Institutional The Small Cap Opportunities Fund No Load A B C Institutional Government Money Market Fund No Load — The Market Opportunities Fund No Load A B C Institutional The Water Infrastructure Fund No Load A B C Institutional The Multi-Disciplinary Fund No Load A B C Institutional The Tactical Paradigm Fund No Load A B C Institutional This Multiple Class Plan is adopted by Kinetics Mutual Funds, Inc. with respect to the Classes of Shares of the series of Kinetics Mutual Funds, Inc.as set forth above. WITNESS the due execution hereof this 29th day of March 2001. Updated and approved by the Boards on:March 12, 2003, October 1, 2004,
